


110 HR 3396 IH: Sales Tax Fairness and Simplification

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3396
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Delahunt (for
			 himself, Mr. LaHood, and
			 Mr. Bachus) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To promote simplification and fairness in the
		  administration and collection of sales and use taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Sales Tax Fairness and Simplification
			 Act.
		2.Consent of
			 congressThe Congress consents
			 to the Streamlined Sales and Use Tax Agreement.
		3.Sense of the
			 congress
			(a)Sales and Use
			 Tax System-It is the sense of the Congress that the sales and
			 use tax system established by the Streamlined Sales and Use Tax Agreement, to
			 the extent that it meets the minimum simplification requirements of section 6,
			 provides sufficient simplification and uniformity to warrant Federal
			 authorization to Member States that are parties to the Agreement to require
			 remote sellers, subject to the conditions provided in this Act, to collect and
			 remit the sales and use taxes of such Member States and of local taxing
			 jurisdictions of such Member States.
			(b)PurposeThe
			 purpose of this Act is to—
				(1)effectuate the
			 limited authority granted to Member States under the Streamlined Sales and Use
			 Tax Agreement; and
				(2)not grant
			 additional authority unrelated to the accomplishment of the purpose described
			 in paragraph (1).
				4.Authorization to
			 require collection of sales and use taxes
			(a)Grant of
			 Authority
				(1)In
			 generalEach Member State under the Streamlined Sales and Use Tax
			 Agreement is authorized, subject to the requirements of this section, to
			 require all sellers not qualifying for the small business exception provided
			 under subsection (d) to collect and remit sales and use taxes with respect to
			 remote sales sourced to that Member State under the Agreement.
				(2)Requirements for
			 authorityThe authorization provided under paragraph (1) shall be
			 granted once all of the following have occurred:
					(A)10 States
			 comprising at least 20 percent of the total population of all States imposing a
			 sales tax, as determined by the 2000 Federal census, have petitioned for
			 membership and have become Member States under the Agreement.
					(B)The following
			 necessary operational aspects of the Agreement have been implemented by the
			 Governing Board:
						(i)Provider and system
			 certification.
						(ii)Setting of
			 monetary allowance by contract with providers.
						(iii)Implementation
			 of an on-line multistate registration system.
						(iv)Adoption of a
			 standard form for claiming exemptions electronically.
						(v)Establishment of
			 advisory councils.
						(vi)Promulgation of
			 rules and procedures for dispute resolution.
						(vii)Promulgation of
			 rules and procedures for audits.
						(viii)Provisions for
			 funding and staffing the Governing Board.
						(C)Each Member State
			 has met the requirements to provide and maintain the databases and the
			 taxability matrix described in the Agreement, pursuant to requirements of the
			 Governing Board.
					(3)Limitation of
			 authorityThe authorization provided under paragraph (1)—
					(A)shall be granted
			 notwithstanding any other provision of law; and
					(B)is dependent upon
			 the Agreement, as amended, meeting the minimum simplification requirements of
			 section 6.
					(b)Termination of
			 Authority
				(1)In
			 generalThe authorization provided under subsection (a) shall
			 terminate for all States if—
					(A)the requirements
			 contained in subsection (a) cease to be satisfied; or
					(B)any amendment
			 adopted to the Agreement after the date of enactment of this Act is not within
			 the scope of the administration of sales and use taxes or taxes on
			 telecommunications services by the Member States.
					(2)Loss of member
			 state statusThe authorization provided under subsection (a)
			 shall terminate for a Member State, if such Member State no longer meets the
			 requirements for Member State status under the terms of the Agreement.
				(c)Determination of
			 Status
				(1)In
			 generalThe Governing Board shall determine if Member States are
			 in compliance with the requirements of subsections (a) and (b).
				(2)Compliance
			 determinationUpon the determination of the Governing Board that
			 all the requirements of subsection (a) have been satisfied, the authority of
			 each Member State to require a seller to collect and remit sales and use taxes
			 shall commence on the first day of a calendar quarter at least 6 months after
			 the date the Governing Board makes its determination.
				(d)Small Business
			 ExceptionNo seller shall be subject to a requirement of any
			 State to collect and remit sales and use taxes with respect to a remote sale
			 if—
				(1)the seller and its
			 affiliates collectively had gross remote taxable sales nationwide of less than
			 $5,000,000 in the calendar year preceding the date of such sale; or
				(2)the seller and its
			 affiliates collectively meet the $5,000,000 threshold of this subsection but
			 the seller has less than $100,000 in gross remote taxable sales
			 nationwide.
				5.Determinations by
			 governing board and judicial review of such determinations
			(a)PetitionAt
			 any time after the Governing Board has made the determination required under
			 section 4(c)(2), any person who may be affected by the Agreement may petition
			 the Governing Board for a determination on any issue relating to the
			 implementation of the Agreement.
			(b)Review in Court
			 of Federal ClaimsAny person who submits a petition under
			 subsection (a) may bring an action against the Governing Board in the United
			 States Court of Federal Claims for judicial review of the action of the
			 Governing Board on that petition if—
				(1)the petition
			 relates to an issue of whether—
					(A)a Member State has
			 satisfied or continues to satisfy the requirements for Member State status
			 under the Agreement;
					(B)the Governing
			 Board has performed a nondiscretionary duty of the Governing Board under the
			 Agreement;
					(C)the Agreement
			 continues to satisfy the minimum simplification requirements set forth in
			 section 6; or
					(D)any other
			 requirement of section 4 has been satisfied; and
					(2)the petition is
			 denied by the Governing Board in whole or in part with respect to that issue,
			 or the Governing Board fails to act on the petition with respect to that issue
			 not later than 6 months after the date on which the petition is
			 submitted.
				(c)Timing of Action
			 for ReviewAn action for review under this section shall be
			 initiated not later than 60 days after the denial of the petition by the
			 Governing Board, or, if the Governing Board failed to act on the petition, not
			 later than 60 days after the end of the 6-month period beginning on the day
			 after the date on which the petition was submitted.
			(d)Standard of
			 Review
				(1)In
			 generalIn any action for review under this section, the court
			 shall set aside the actions, findings, and conclusions of the Governing Board
			 found to be arbitrary, capricious, an abuse of discretion, or otherwise not in
			 accordance with law.
				(2)RemandIf
			 the court sets aside any action, finding, or conclusion of the Governing Board
			 under paragraph (1), the court shall remand the case to the Governing Board for
			 further action consistent with the decision of the court.
				(e)Jurisdiction
				(1)GenerallyChapter
			 91 of title 28, United States Code, is amended by adding at the end the
			 following:
					
						1510.Jurisdiction
				regarding the streamlined sales and use tax agreementThe United States Court of Federal Claims
				shall have exclusive jurisdiction over actions for judicial review of
				determinations of the Governing Board of the Streamlined Sales and Use Tax
				Agreement under the terms and conditions provided in section 5 of the Sales Tax
				Fairness and Simplification
				Act.
						.
				(2)Conforming
			 amendment to table of sectionsThe table of sections at the
			 beginning of chapter 91 of title 28, United States Code, is amended by adding
			 at the end the following new item:
					
						
							1510. Jurisdiction regarding the
				streamlined sales and use tax
				agreement.
						
						.
				6.Minimum
			 simplification requirements
			(a)In
			 GeneralThe minimum simplification requirements for the
			 Agreement, which shall relate to the conduct of Member States under the
			 Agreement and to the administration and supervision of such conduct, are as
			 follows:
				(1)A
			 centralized, one-stop, multistate registration system that a seller may elect
			 to use to register with the Member States, provided a seller may also elect to
			 register directly with a Member State, and further provided that privacy and
			 confidentiality controls shall be placed on the multistate registration system
			 so that it may not be used for any purpose other than the administration of
			 sales and use taxes. Furthermore, no taxing authority within a Member State or
			 a Member State that has withdrawn or been expelled from the Agreement may use
			 registration with the centralized registration system for the purpose of, or as
			 a factor in determining, whether a seller has a nexus with that Member State
			 for any tax at any time.
				(2)Uniform definitions
			 of products and product-based exemptions from which a Member State may choose
			 its individual tax base, provided, however, that all local jurisdictions in
			 that Member State shall have a common tax base identical to the State tax base
			 of that Member State. A Member State may enact other product-based exemptions
			 without restriction if the Agreement does not have a definition for the product
			 or for a term that includes the product. A Member State shall relax the good
			 faith requirement for acceptance of exemption certificates in accordance with
			 section 317 of the Agreement, as amended through the date of enactment of this
			 Act.
				(3)Uniform rules for
			 sourcing and attributing transactions to particular taxing
			 jurisdictions.
				(4)Uniform procedures
			 for the certification of service providers and software on which a seller may
			 elect to rely in order to determine Member State sales and use tax rates and
			 taxability.
				(5)Uniform rules for
			 bad debts and rounding.
				(6)Uniform
			 requirements for tax returns and remittances.
				(7)Consistent
			 electronic filing and remittance methods.
				(8)Single,
			 State-level administration of all Member State and local sales and use taxes,
			 including a requirement for a State-level filing of tax returns in each Member
			 State.
				(9)A
			 single sales and use tax rate per taxing jurisdiction, except that a State may
			 impose a single additional rate, which may be zero, on food, food ingredients,
			 and drugs, provided that this limitation does not apply to the items identified
			 in section 308 C of the Agreement, as amended through the date of enactment of
			 this Act.
				(10)A Member State
			 shall eliminate caps and thresholds on the application of sales and use tax
			 rates and exemptions based on value, provided that this limitation does not
			 apply to the items identified in section 308 C of the Agreement, as amended
			 through the date of enactment of this Act.
				(11)A provision
			 requiring each Member State to complete a taxability matrix, as adopted by the
			 Governing Board. The matrix shall include information regarding terms defined
			 by the Agreement in the Library of Definitions. The matrix shall also include,
			 pursuant to the requirements of the Governing Board, information on use,
			 entity, and product based exemptions.
				(12)A provision
			 requiring that each Member State relieves a seller or service provider from
			 liability to that Member State and local jurisdiction for collection of the
			 incorrect amount of sales or use tax, and relieves the purchaser from penalties
			 stemming from such liability, provided that collection of the improper amount
			 is the result of relying on information provided by that Member State regarding
			 tax rates, boundaries, or taxing jurisdiction assignments, or in the taxability
			 matrix regarding terms defined by the Agreement in the Library of
			 Definitions.
				(13)Audit procedures
			 for sellers, including an option under which a seller not qualifying for the
			 small business exception in section 4(d) may request, by notifying the
			 Governing Board, to be subject to a single audit on behalf of all Member States
			 for sales and use taxes (other than use taxes on goods and services purchased
			 for the consumption of the seller). The Governing Board, in its discretion,
			 shall authorize such a single audit.
				(14)As of the day that
			 authority to require collection commences under section 4, each Member State
			 shall provide reasonable compensation for expenses incurred by a seller
			 directly in administering, collecting, and remitting sales and use taxes (other
			 than use taxes on goods and services purchased for the consumption of the
			 seller) to that Member State. Such compensation may vary in each Member State
			 depending on the complexity of the sales and use tax laws in that Member State
			 and may vary by the characteristics of sellers in order to reflect differences
			 in collection costs. Such compensation may be provided to a seller or a third
			 party service provider whom a seller has contracted with to perform all the
			 sales and use tax responsibilities of a seller.
				(15)Appropriate
			 protections for consumer privacy.
				(16)Governance
			 procedures and mechanisms to ensure timely, consistent, and uniform
			 implementation and adherence to the principles of the streamlined system and
			 the terms of the Agreement.
				(17)Each Member State
			 shall apply the simplification requirements of the Agreement to taxes on
			 telecommunications services, except as provided herein. This requirement is
			 applicable to Member States as of July 1, 2010, except that sales and use taxes
			 on telecommunications services shall be subject to the Agreement and the
			 authority granted to the Member States when the requirements of section 4(a)
			 are met. On or after July 1, 2010, for those Member States which meet the
			 requirements of this paragraph, the authority granted such Member States under
			 section 4 may be exercised by such Member States, pursuant to the terms of
			 section 4 and section 5, with respect to taxes on telecommunications services
			 other than sales and use taxes on such services. The following are exceptions
			 to the requirement established under this paragraph:
					(A)The requirement
			 for one uniform return shall not apply, provided, however, there shall be one
			 uniform return for each type of tax on telecommunications services within a
			 State.
					(B)The requirements
			 for rate simplification are modified to require that each taxing jurisdiction
			 shall have only one rate for each type of tax on telecommunications
			 services.
					(C)The requirements
			 for tax base uniformity in section 302 of the Agreement shall apply to each
			 type of tax on telecommunications services within a State, but shall not be
			 construed to require that the tax base for different types of taxes on
			 telecommunications services must be identical to the tax base for sales and use
			 taxes imposed on telecommunications services.
					(18)Uniform rules and
			 procedures for sales tax holidays.
				(19)Uniform rules and
			 procedures to address refunds and credits for sales taxes relating to customer
			 returns, restocking fees, discounts and coupons, and rules to address
			 allocations of shipping and handling and discounts applied to multiple item and
			 multiple seller orders.
				(b)Requirement To
			 Provide Simplified Tax Systems
				(1)In
			 generalThe requirements of this section are intended to ensure
			 that each Member State provides and maintains the necessary simplifications to
			 its sales and use tax system to warrant the collection authority granted to it
			 in section 4.
				(2)Reduction of
			 administrative burdensThe requirements of this section should be
			 construed—
					(A)to require each
			 Member State to substantially reduce the administrative burdens associated with
			 sales and use taxes; and
					(B)as allowing each
			 Member State to exercise flexibility in how these requirements are
			 satisfied.
					(3)ExceptionIn
			 instances where exceptions to the requirements of this section can be exercised
			 in a manner that does not materially increase the administrative burden on a
			 seller obligated to collect or pay the taxes, such exceptions are
			 permissible.
				7.Limitation
			(a)In
			 General-Nothing in this Act shall be construed as—
				(1)subjecting a
			 seller to franchise taxes, income taxes, or licensing requirements of a Member
			 State or political subdivision thereof; or
				(2)affecting the
			 application of such taxes or requirements or enlarging or reducing the
			 authority of any Member State to impose such taxes or requirements.
				(b)No Effect on
			 Nexus, Etc
				(1)In
			 generalNo obligation imposed by virtue of the authority granted
			 by section 4 shall be considered in determining whether a seller has a nexus
			 with any Member State for any other tax purpose.
				(2)Permissible
			 member state authorityExcept as provided in subsection (a), and
			 in section 4, nothing in this Act permits or prohibits a Member State
			 from—
					(A)licensing or
			 regulating any person;
					(B)requiring any
			 person to qualify to transact intrastate business;
					(C)subjecting any
			 person to State taxes not related to the sale of goods or services; or
					(D)exercising
			 authority over matters of interstate commerce.
					8.Expedited
			 judicial review
			(a)Three-Judge
			 District Court HearingNotwithstanding any other provision of
			 law, any civil action challenging the constitutionality of this Act, or any
			 provision thereof, shall be heard by a district court of three judges convened
			 pursuant to the provisions of section 2284 of title 28, United States
			 Code.
			(b)Appellate
			 Review
				(1)In
			 generalNotwithstanding any other provision of law, an
			 interlocutory or final judgment, decree, or order of the court of three judges
			 in an action under subsection (a) holding this Act, or any provision thereof,
			 unconstitutional shall be reviewable as a matter of right by direct appeal to
			 the Supreme Court.
				(2)30-day time
			 limitAny appeal under paragraph (1) shall be filed not more than
			 30 days after the date of entry of such judgment, decree, or order.
				9.DefinitionsFor the purposes of this Act the following
			 definitions apply:
			(1)AffiliateThe
			 term affiliate means any entity that controls, is controlled by,
			 or is under common control with a seller.
			(2)Governing
			 boardThe term Governing Board means the governing
			 board established by the Streamlined Sales and Use Tax Agreement.
			(3)Member
			 stateThe term Member State—
				(A)means a Member
			 State as that term is used under the Streamlined Sales and Use Tax Agreement as
			 of the date of enactment of this Act; and
				(B)does not include
			 associate members under the Agreement.
				(4)NationwideThe
			 term nationwide means throughout each of the several States and
			 the District of Columbia, the Commonwealth of Puerto Rico, Guam, American
			 Samoa, the Virgin Islands, the Northern Mariana Islands, and any other
			 territory or possession of the United States.
			(5)Nondiscretionary
			 duty of the governing boardThe phrase nondiscretionary
			 duty of the Governing Board means any duty of the Governing Board
			 specified in the Agreement as a requirement for action by use of the term
			 shall, will, or is required
			 to.
			(6)PersonThe
			 term person means an individual, trust, estate, fiduciary,
			 partnership, corporation, or any other legal entity, and includes a State or
			 local government.
			(7)Remote
			 saleThe term remote sale refers to a sale of
			 goods or services attributed to a particular Member State with respect to which
			 a seller does not have adequate physical presence to establish nexus under the
			 law existing on the day before the date of enactment of this Act so as to allow
			 such Member State to require, without regard to the authority granted by this
			 Act, the seller to collect and remit sales or use taxes with respect to such
			 sale.
			(8)Remote
			 sellerThe term remote seller means any seller who
			 makes a remote sale.
			(9)StateThe
			 term State means any State of the United States of America and
			 includes the District of Columbia, Puerto Rico, and any other territory or
			 possession of the United States.
			(10)Streamlined
			 sales and use tax agreementThe term Streamlined Sales and
			 Use Tax Agreement (or the Agreement) means the
			 multistate agreement with that title adopted on November 12, 2002, as amended
			 through the date of enactment of this Act and unless the context otherwise
			 indicates as further amended from time to time.
			(11)Tax on
			 telecommunications servicesThe term tax on
			 telecommunications services or taxes on telecommunication
			 services shall encompass the same taxes, charges, or fees as are
			 included in section 116 of title 4, United States Code, except that
			 telecommunication services shall replace mobile
			 telecommunications services whenever such term appears.
			(12)Telecommunications
			 service
				(A)In
			 generalThe term telecommunications service means
			 the electronic transmission, conveyance, or routing of voice, data, audio,
			 video, or any other information or signals to a point, or between or among
			 points.
				(B)InclusionThe
			 term telecommunication service—
					(i)includes
			 transmission services in which computer processing applications are used to act
			 on the form, code, or protocol of the content for purposes of transmission,
			 conveyance, or routing without regard to whether such services are referred to
			 as voice over Internet protocol services or are classified by the Federal
			 Communications Commission as enhanced or value added services; and
					(ii)does not include
			 the data processing and information services that allow data to be generated,
			 acquired, stored, processed, or retrieved and delivered by an electronic
			 transmission to a purchaser where the primary purpose of such purchaser for the
			 underlying transaction is the processed data or information.
					10.Sense of the
			 congress on digital goods and servicesIt is the sense of the Congress that each
			 State that is a party to the Agreement should work with other States that are
			 also party to the Agreement to prevent double taxation in situations where a
			 foreign country has imposed a transaction tax on a digital good or
			 service.
		
